Citation Nr: 0319881	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
July 15, 1996, through March 26, 2000, and as 70 percent 
disabling from March 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
February 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

When the case was before the Board in August 1999, the issue 
of entitlement to a higher initial rating for PTSD was 
remanded for further development.  While the case was in 
remand status, the rating for PTSD was increased to 70 
percent, effective March 27, 2000.  The case was returned to 
the Board in November 2002, and again remanded in February 
2003.  The case was returned to the Board for further 
appellate consideration in July 2003.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  From July 15, 1996, through December 24, 1999, the 
veteran's PTSD was manifested by symptoms productive of mild 
social and industrial impairment.

3.  As of December 25, 1999, the veteran's PTSD was 
manifested by symptoms productive of social and industrial 
impairment that more nearly approximates total than severe.







CONCLUSIONS OF LAW

1.  From July 15, 1996, through December 24, 1999, the 
criteria for a rating in excess of 10 percent for PTSD were 
not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).

2.  As of December 25, 1999, the criteria for a 100 percent 
rating for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.7 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted his claim of entitlement to service 
connection for PTSD in July 1996.  A VA examination was 
conducted in September 1996.  The veteran stated that he was 
experiencing symptoms of PTSD secondary to traumatic events 
which occurred during the Vietnam War.  He related that he 
had seen two close friends killed.  The examiner noted that 
the veteran had been injured during his tour in Vietnam.  The 
veteran reported that he had frequent flashbacks and daily 
intrusive thoughts.  He complained of nightmares several 
times per month.  He indicated that he had a strong 
physiologic response to things that reminded him of Vietnam, 
and that he avoided those things.  He stated that he avoided 
talking about or remembering Vietnam.  He also noted that he 
avoided crowds.  He endorsed emotional numbing and 
hyperarousal symptoms to include sleep disturbance, hyper 
vigilance, concentration problems and angry outbursts.  The 
veteran also identified depressed mood and associated 
symptoms to include lethargy, sleep disturbance and some 
psychomotor agitation.  The veteran described himself as a 
worrier, but denied physical symptoms associated with 
anxiety.  The examiner noted that the veteran was not 
currently involved in any type of psychiatric treatment and 
that he had not sought such treatment in the past.  The 
veteran reported that he had been a police officer for the 
previous 23 years and that he had missed some advancement 
opportunities due to difficulty with authority figures.  

On mental status examination, the veteran's speech was of 
normal tone, volume and rate.  He was calm and cooperative.  
His mood was depressed, and his affect was full, normal and 
appropriate.  His thought process was logical and goal 
directed.  His thought content revealed no hallucinations, 
delusions, suicidal ideation or homicidal ideation.  His 
judgment and insight were fair.  His cognitive ability was 
intact.  The assessment was PTSD.  The examiner indicated 
that the veteran's psychosocial stressor level was mild and 
that the veteran had a stable job and family.  He assessed 
the veteran's global assessment of functioning (GAF) as 65.

In a May 1997 statement, the veteran expressed his belief 
that his PTSD was worsening.  He indicated that he feared 
losing his job and that he worried about his future.  He 
stated that he could not sleep for more than a few hours at a 
time and that his nightmares were more frequent.  

In a November 1999 statement, the veteran indicated that he 
had been receiving treatment for his PTSD.  He stated that 
his wife no longer slept with him because he was violent 
during nightmares, and that she had threatened to leave him 
if he did not obtain help.  He related that he had isolated 
himself and did not participate in family activities.  

A November 1999 VA outpatient treatment note shows that the 
veteran could not sleep through the night and was easily 
awakened.  The provider prescribed a new antidepressant and 
also prescribed a medication for the veteran's anxiety.  A 
January 2000 note relates that the veteran had difficulties 
over the holidays.  He expressed guilt over those who did not 
return from Vietnam.  In March 2000 the veteran stated that 
he had been falling to pieces since Christmas and that he was 
experiencing nightmares, increased depression and flashbacks.  
He endorsed severe startle reaction and complained that his 
heart and head would pound.  He noted that his marriage was 
deteriorating.

A letter dated March 27, 2000, from the veteran's VA 
psychologist indicates that the veteran was in intensive 
treatment for PTSD at the Coatesville VA Medical Center 
(VAMC).  He noted that the veteran's job as a police officer 
had provided additional stressors and had exacerbated his 
condition.  He related that the veteran suffered from 
insomnia, nightmares, intrusive thoughts, survivor guilt, 
irritability, isolation, hyper alertness, concentration 
problems and depression.  He indicated that the veteran's 
psychiatric condition made it difficult for him to tolerate 
stress in the workplace and that he had been forced to 
decline promotions because he felt that he could not 
effectively supervise others.  The psychologist noted that 
the veteran participated in individual therapy on a regular 
basis and took medications for his PTSD.

A VA psychiatric examination was also performed on March 27, 
2000.  The veteran reported re-experiencing phenomenon 
secondary to traumatic events in Vietnam, and indicated that 
he had nightmares several times per week.  He endorsed daily, 
intrusive thoughts and a very strong anxiety response to 
reminders of Vietnam, as well as occasional flashbacks.  He 
indicated that he avoided crowds, loud noises, helicopters 
and talking or thinking about Vietnam.  He reported 
significant emotional numbing, social isolation and a sense 
of foreshortened future.  His affect was flat.  He reported 
loss of interest in previously important activities, and 
hyperarousal symptoms to include poor sleep, increased 
startle response, and significant hypervigilance.  The 
examiner also noted symptoms of depression.  He also 
indicated that the veteran had begun psychotherapy and 
medication management at a VA facility since his previous VA 
examination.  Socially, the examiner noted that the veteran's 
wife had left him approximately one year previously, and that 
they had been married for 29 years.  On mental status 
examination, the veteran's mood was depressed and his affect 
was restricted.  His insight and judgment were fair, and his 
cognitive examination was intact.  The assessment was PTSD 
and major depressive disorder secondary to PTSD.  The 
examiner noted that the veteran was in danger of losing his 
job because of his PTSD symptoms.  He commented that the 
veteran had serious symptoms of PTSD and a secondary major 
depression, and indicated that the veteran was significantly 
worse than at his previous VA examination.  He assessed the 
veteran's GAF as 45.

A May 2000 treatment note indicates that the veteran's wife 
had left him.  A June 2000 note shows the veteran's report 
that his wife had returned, but that they led separate lives 
and had little emotional connection.  In December 2000 the 
veteran indicated that he had no social life, and that his 
wife's time was consumed by full-time work and church 
activities.  A note dated later that month shows that the 
veteran was holding on at work until he could retire.

A VA examination was conducted in May 2001.  The veteran 
related that he had a great deal of survivor guilt.  The 
examiner noted that the veteran re-experienced combat trauma 
and that he had nightmares every night.  The veteran reported 
daily intrusive thoughts and significant anxiety when 
reminded of Vietnam.  He endorsed flashbacks and avoidance 
symptoms.  He reported significant emotional numbing and 
social isolation.  His affect was flattened and he had a 
sense of a foreshortened future.  He reported symptoms of 
hyperarousal, to include poor sleep, significant hyper 
vigilance, frequent angry outbursts, poor concentration and a 
strong physiological response to reminders of Vietnam.  He 
also reported a depressed mood with significant lethargy, 
poor appetite with a 36 pound weight loss, poor sleep, 
psychomotor agitation, anhedonia, guilt, poor concentration 
and passive, suicidal ideation.  He endorsed symptoms 
consistent with agoraphobia and classic panic disorder.  The 
examiner noted that the veteran's PTSD symptoms had increased 
significantly since he had undergone coronary artery bypass 
surgery in February 2001.  On mental status examination, the 
veteran was disheveled.  His speech was normal in tone, 
volume and rate.  He was calm and cooperative.  His mood was 
depressed and his affect flat.  Thought processes revealed no 
active suicidal ideation.  Judgment and insight were fair.  
The cognitive examination was impaired.  The assessment was 
PTSD and major depressive disorder secondary to the PTSD.  
The veteran's GAF was assessed as 30.  The examiner indicated 
that the veteran had very severe symptoms of PTSD which made 
it virtually impossible for him to obtain or maintain any 
type of employment.  

An additional VA examination was performed in December 2001.  
The examiner noted that he had conducted evaluations of the 
veteran twice in the past.  He noted that the veteran had re-
experiencing phenomenon, to include nightmares.  The veteran 
reported daily intrusive thoughts, flashbacks and significant 
anxiety at reminders of Vietnam.  He endorsed avoidance 
symptoms, and significant emotional numbing and social 
isolation.  He reported a sense of a foreshortened future and 
anhedonia.  He indicated that he slept poorly and had an 
increased startle response, as well as frequent angry 
outbursts and significant hyper vigilance.  He stated that 
his concentration was poor.  He endorsed symptoms of 
depression.  He reported both passive and active suicidal 
ideation, which the examiner found to be severe.  The veteran 
stated that his PTSD symptoms affected his work because of 
problems with authority figures.  He related that he was 
barely able to maintain his employment because he had taken 
so much leave.  On mental status examination, the veteran was 
mildly disheveled.  He was calm and cooperative.  His mood 
was depressed and his affect was flat.  His thought content 
revealed suicidal ideation, and his insight and judgment were 
fair.  The diagnostic impression was PTSD and major 
depression secondary to PTSD.  The veteran's GAF score was 
38.  The examiner noted that the veteran was barely able to 
maintain his full time employment.  He pointed out that in 
comparison to the May 2001 VA examination, the veteran's 
symptoms were essentially the same, except that the veteran 
had recovered from his coronary artery bypass surgery.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and correspondence from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, and the assistance that VA would render in 
obtaining evidence on the veteran's behalf.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder, and the veteran has been afforded 
appropriate VA examinations of his disability.  VA outpatient 
treatment records are of record.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the claim 
decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
revised, effective November 7, 1996.  The veteran is entitled 
to the application of the version more favorable to him from 
the effective date of the new criteria.  However, only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation is warranted when PTSD symptoms are less 
than the criteria for a 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted for PTSD if there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2001).

Under the criteria which became effective November 7, 1996, 
PTSD warrants a 10 percent evaluation where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  
A 30 percent evaluation is appropriate if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Board has concluded that an evaluation in excess of 10 
percent is not warranted during the period prior to December 
25, 1999.  In this regard, the Board notes that at the time 
of the September 1996 examination, the veteran was noted to 
have a stable job and family.  The examiner concluded that 
the veteran's GAF score was 65, which indicates mild symptoms 
but generally functioning pretty well.  Although the veteran 
was noted to have missed some opportunities for advancement 
in his work, which he attributed to his PTSD, he had been 
employed as a police officer for 23 years at the time of the 
September 1996 examination.  There is no evidence that the 
veteran was unable to perform occupational tasks, and there 
is no indication that the veteran suffered from an inability 
to establish or maintain effective relationships or that he 
suffered definite industrial impairment from his PTSD 
symptoms.  Although the veteran alleged in a May 1997 
statement that his psychiatric symptomatology had worsened, 
there is no medical or other corroborating evidence of this 
alleged increase.  The veteran did not seek psychiatric 
treatment until late 1999, and the VA outpatient records for 
the period prior to December 1999 do not show manifestations 
of PTSD warranting a rating in excess of 10 percent under the 
former or current criteria.

In sum, the record does not document the level of impairment 
necessary to warrant a rating in excess of 10 percent for the 
period prior to December 25, 1999.

With respect to the period beginning December 25, 1999, the 
Board has found the evidence to be sufficient to establish 
that the veteran's service-connected psychiatric disability 
has resulted in social and industrial impairment that more 
nearly approximates total than severe.  In this regard, the 
Board notes that in March 2000, the veteran reported that he 
had been falling apart since Christmas of 1999.  His treating 
psychologist provided a statement in March 2000 indicating 
that the veteran's PTSD had been exacerbated by the stress of 
his job as a policeman.  He identified multiple psychiatric 
symptoms experienced by the veteran and stated the veteran's 
PTSD made it very difficult for him to tolerate stress in the 
workplace.  The March 2000 VA examiner found the veteran's 
PTSD symptoms to be significantly worse than in September 
1996.  The same examiner found in May 2001 that the veteran's 
symptoms were very severe and made it virtually impossible 
for him to maintain his employment.  He made the same 
conclusion in December 2001, and pointed out that the 
veteran's status was essentially unchanged since the May 2001 
examination.  The veteran has consistently reported 
significant symptoms of hyperarousal, sleep disturbance, 
avoidance, social isolation, strong physiological responses 
to reminders of Vietnam and depressive symptoms.  Moreover, 
the most recent VA examination indicated a sense of a 
foreshortened future and suicidal ideation.  The VA examiner 
has stated that the veteran's employability is tenuous due to 
his PTSD symptomatology.  

Accordingly, a 100 percent rating is warranted from December 
25, 1999.





ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
for the period from July 15, 1996, through December 24, 1999, 
is denied.

Entitlement to an evaluation of 100 percent for PTSD is 
granted from December 25, 1999, subject to the criteria 
governing the payment of monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

